Opinion filed December 2,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00327-CR
                                                    __________
 
                                      JACOB
BARRON, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 106th District Court
 
                                                          Dawson
County, Texas
 
                                                  Trial
Court Cause No. 06-6548-C 
 

 
                                            M
E M O R A N D U M   O P I N I O N
            The
trial court convicted Jacob Barron of engaging in organized criminal activity
and assessed his punishment at confinement for ten years.  We dismiss.  
The
sentence was imposed in open court on July 18, 2007.  On October 25, 2010,
appellant filed a pro se notice of appeal.  Upon receiving the docketing
statement and a copy of the notice of appeal, the clerk of this court wrote the
parties stating that the notice of appeal appeared to be out of time and
directing appellant to respond showing grounds for continuing the appeal. 
Appellant has filed a response.
            In
his response, appellant contends that he has timely perfected an appeal from
the trial court’s order denying his motion for a judgment nunc pro tunc. 
However, appellant also correctly acknowledges in his response that this is not
an appealable order.
            Absent
a timely notice of appeal from an appealable order or judgment or the granting
of a timely motion for extension of time, this court does not have jurisdiction
to entertain an appeal.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex.
Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-24 (Tex. Crim. App.
1996); Rodarte v. State, 860 S.W.2d 108, 109-10 (Tex. Crim. App. 1993); Shute
v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988).  The appeal is
dismissed for want of jurisdiction.
 
                                                                                    PER
CURIAM
 
December 2, 2010
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.